             Case 3:21-cv-00189-KAD Document 10 Filed 04/09/21 Page 1 of 9




                  UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
MONTE P. WHITE,                  :
     Plaintiff,                  :
                                 :
v.                               :    3:21cv189 (KAD)
                                 :
LIEUTENANT DARRANT, et al.,      :
     Defendants.                 :



                 INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

         The plaintiff, Monte White (“White”), a sentenced prisoner1 currently held at

MacDougall-Walker Correctional Institution, brings this civil rights action, pro se, pursuant to

42 U.S.C. § 1983 against former Commissioner Cook, as well as Warden Kenneth Butricks,

Lieutenant Owen DeCardo, Counselor Supervisor Faraci, and Lieutenant Darrant, all employees

at Cheshire Correctional Institution. ECF No. 1. He seeks damages in connection with the

defendants’ alleged Eighth Amendment deliberate indifference to his health and safety.2 Id.

         For the following reasons, the Court permits White’s Eighth Amendment claims to

proceed against Warden Butricks, Lieutenant DeCardo, and Counselor Supervisor Faraci. Claims

against former Commissioner Cook and Lieutenant Darrant are dismissed.


        1 The Court may “take judicial notice of relevant matters of public record.” Giraldo v. Kessler, 694 F.3d

161, 164 (2d Cir. 2012). See http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=291680.
         2  White’s complaint also raises claims of negligence. Id. at ¶ 8. The court limits its review for purposes of
28 U.S.C. § 1915A to federal law claims because the purpose of an initial review order is to conduct a prompt initial
screening to determine whether the lawsuit may proceed at all in federal court and should be served upon any of the
named defendants. If there are no facially plausible federal law claims, then the Court would decline to exercise
supplemental jurisdiction over any state law claims pursuant to 28 U.S.C. § 1367. On the other hand, if there are any
viable federal law claims that remain, then the validity of any accompanying state law claims may be appropriately
addressed in the usual course by way of a motion to dismiss or motion for summary judgment. More generally, the
court's determination for purposes of an initial review order under 28 U.S.C. § 1915A that any claim may proceed
against a defendant is without prejudice to the right of any defendant to seek dismissal of any claims by way of a
motion to dismiss or motion for summary judgment in the event that the court has overlooked a controlling legal
principle or if there are additional facts that would warrant dismissal of a claim.
                                                          1
          Case 3:21-cv-00189-KAD Document 10 Filed 04/09/21 Page 2 of 9




        STANDARD OF REVIEW

        Pursuant to 28 U.S.C. § 1915A(b), the court must review prisoner civil complaints

against governmental actors and “dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted,” or that “seeks monetary

relief from a defendant who is immune from such relief.” Id. Rule 8 of the Federal Rules of Civil

Procedure requires that a complaint contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

        Although detailed allegations are not required, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face. A claim has

facial plausibility when a plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). A complaint that

includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of a cause of

action’ or ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet the facial

plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

Although courts still have an obligation to interpret “a pro se complaint liberally,” the complaint

must include sufficient factual allegations to meet the standard of facial plausibility. See Harris

v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

        ALLEGATIONS

        The Court accepts for purposes of this review that all of White’s allegations are true. On

April 17, 2020, White was assaulted by another inmate, Kevin Bennet, while in protected




                                                    2
            Case 3:21-cv-00189-KAD Document 10 Filed 04/09/21 Page 3 of 9




custody. ECF No. 1 at ¶ 1. He sustained a broken jaw and has had to have ongoing surgery for

wiring his mouth. Id. at ¶ 2.

        On April 17, Lieutenant Darrant failed to ask White if he wanted to press charges against

Bennet and failed to provide White with a paper to sign so that he could press charges against

Bennet. Id. at ¶ 3.

        On May 11, White spoke to Warden Butricks about the pressing charges and he wrote an

inmate request seeking to be moved out of Cheshire. Id. at ¶ 4. DOC still tried to place White in

the same unit with Bennet. Id. White had to take other steps to have an order that he not be

placed back into the unit.3 Id. White feared that his life would be endangered if he returned to

the same unit with Bennet. Id.

        On May 22, White spoke to Lieutenant DeCardo about a transfer to another facility due

to his safety concerns about being in the same facility or unit as Bennet. Id. at ¶ 5. On May 28,

White also spoke to Counselor Supervisor Faraci about his safety concerns and his request for

transfer to another facility. Id. at ¶ 6. He told her that he did not want not to return to the same

unit where Bennet resided. Id. But the defendants tried to move him back to the same unit with

Bennet. Id. at ¶ 7.

                                                   DISCUSSION

        White asserts that the defendants placed him an unsafe condition and acted with

indifference to his medical needs. Id. at ¶10. The Court construes White’s complaint as alleging

that defendants violated the Eighth Amendment by acting with deliberate indifference to his




        3   This allegation is not entirely legible.

                                                       3
           Case 3:21-cv-00189-KAD Document 10 Filed 04/09/21 Page 4 of 9




health and safety.4 The Court also liberally construes White’s factual allegations as including a

violation of his First Amendment right to petition.

         Eighth Amendment

         To state an Eighth Amendment claim for unconstitutional conditions of confinement,

White must allege facts supporting an objective element—that “the deprivation was sufficiently

serious that he was denied the minimal civilized levels of life's necessities”—and a subjective

element—that the defendants “acted with a sufficiently culpable state of mind, such as deliberate

indifference to inmate health or safety.” Washington v. Artus, 708 F. App'x 705, 708 (2d Cir.

2017) (summary order) (quoting Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013)) (internal

quotation marks omitted).

         Under the objective component, there is no “bright line test” to determine whether a risk

of serious harm is “substantial” for Eighth Amendment purposes. Lewis v. Siwicki, 994 F.3d 427,

432 (2d Cir. 2019). The court must “assess whether society considers the risk that the prisoner

complains of to be so grave that it violates contemporary standards of decency to

expose anyone unwillingly to such a risk,” i.e., “the prisoner must show that the risk of which he

complains is not one that today's society chooses to tolerate.” Helling v. McKinney, 509 U.S. 25,

36 (1993) (emphasis in original). The court makes this determination in light of the steps the

facility has already taken to mitigate the danger. Id.

         To satisfy the subjective component, White must allege that the defendants knew that he

faced a substantial risk to his health or safety and disregarded that risk by failing to take


         4 In order to state a deliberate indifference claim, the plaintiff must allege both that his medical need was

serious and that the defendants acted with a sufficiently culpable state of mind. See Smith v. Carpenter, 316 F.3d
178, 184 (2d Cir. 2003) (citing Estelle, 492 U.S. at 105). White has not alleged that any defendant has acted with
deliberate indifference to his serious medical need.
                                                           4
          Case 3:21-cv-00189-KAD Document 10 Filed 04/09/21 Page 5 of 9




corrective action. Farmer v. Brennan, 511 U.S. 825, 834 (1994); see also Phelps v. Kapnolas,

308 F.3d 180, 185096 (2d Cir. 2002) (defendant must have been “aware of facts from which the

inference could be drawn that a substantial risk of serious harm exist[ed] and ... dr[ew] that

inference”).

       “[P]rison officials have a duty to protect prisoners from violence at the hands of other

prisoners.” Farmer, 511 U.S. at 833; see also Heisler v. Kralik, 981 F. Supp. 830, 835 (S.D.N.Y

1997) (“It is well established that the Eighth Amendment imposes on prison officials the duty

to protect inmates from violence at the hands of other inmates.”). Here, Plaintiff has alleged that

Bennet had violently attacked him while in protective custody. ECF No. 1 at ¶ 1. White has

alleged that the defendants tried to move him back into the same unit as Bennet, although it is

unclear whether such placement ever occurred. Id. a6t ¶¶ 4-7. However, for initial review

purposes, White has sufficiently alleged that he was subjected to a substantial risk of harm by

being in the same unit or facility as Bennet.

       White’s complaint alleges that he expressed his safety concerns about Bennet to Warden

Butricks, Lieutenant DeCardo, and Counselor Supervisor Faraci and requested a transfer, but

these Defendants ignored his requests. Id. at ¶¶ 4-7. Accordingly, at this initial stage in the

matter, White’s allegations are sufficient to raise an inference that Butricks, DeCardo, and Faraci

acted with deliberate indifference to the substantial risk of harm to White by confining him in the

same unit or facility as Bennet.

       Accordingly, White’s Eighth Amendment claims may proceed against Warden Butricks,

Lieutenant DeCardo, and Counselor Supervisor Faraci for further development.

       First Amendment Right to Make A Police Report


                                                  5
            Case 3:21-cv-00189-KAD Document 10 Filed 04/09/21 Page 6 of 9




         “The rights to complain to public officials and to seek administrative and judicial relief

are protected by the First Amendment.”5 Gagliardi v. Vill. of Pawling, 18 F.3d 188, 194 (2d Cir.

1994). Furthermore, “it is axiomatic that filing a criminal complaint with law enforcement

officials constitutes an exercise of the First Amendment right to petition government for the

redress of grievances.” Estate of Morris ex rel. Morris v. Dapolito, 297 F. Supp. 2d 680, 692

(S.D.N.Y. 2004) (internal quotation marks and citations omitted).

        Here, White alleges that Lieutenant Darrant failed to ask him whether he wanted to press

charges and failed to provide him with the paperwork for pressing charges against Bennet. ECF

No. 1 at ¶ 3. He alleges further that he also spoke to Warden Butricks about pressing charges

against Bennet. Id. at ¶ 4. White has not alleged, however, that he was prevented from filing a

report. There is a significant distinction between failing to assist in the filing of a complaint, and

affirmatively preventing the filing of a complaint. As White’s allegations do not provide facts

suggesting that any defendant prevented him from filing a police complaint regarding Bennet’s

assault, White has not raised a plausible First Amendment claim.

        Furthermore, to the extent that Plaintiff asserts a constitutional violation based on his

inability to gain a criminal investigation or prosecution against Bennet, White has no protected

legal interest in Bennet’s criminal prosecution, Brown v. Volpe, No. 15 CIV. 9004 (PAE), 2017

WL 985895, at *4 (S.D.N.Y. Mar. 13, 2017), or a “constitutional right to an investigation of any

kind by government officials[,]” Banks v. Annucci, 48 F. Supp. 3d 394, 414 (N.D.N.Y. 2014)




        5  The Second Circuit has held that the right to access is grounded in several constitutional provisions,
including the Privileges and Immunities Clause of Article IV, the Petition Clause of the First Amendment, and the
due process and equal protection clauses of United States Constitution. Doe v. U.S. Immigration & Customs Enf't,
No. 19-CV-8892 (AJN), 2020 WL 5769478, at *15 (S.D.N.Y. Sept. 28, 2020) (Bourdon v. Loughren, 386 F.3d 88,
95 (2d Cir. 2004)).
                                                        6
          Case 3:21-cv-00189-KAD Document 10 Filed 04/09/21 Page 7 of 9




(citations omitted); see also Leeke v. Timmerman, 454 U.S. 83, 87 (1981) (inmates alleging

beating by prison guards lack standing to challenge prison officials' request to magistrate not to

issue arrest warrants); Linda R. S. v. Richard D., 410 U.S. 614, 619 (1973) (“in American

jurisprudence at least, a private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another”); Joyce v. Hanney, No. 3:05cv1477 (WWE), 2009 WL 563633, at *9

(D. Conn. Mar. 4, 2009) (prisoner has no constitutional right to have defendants disciplined

or prosecuted). White’s First Amendment claim is therefore dismissed.

       Commissioner Cook

       White must allege facts to establish the personal involvement of a defendant in an alleged

constitutional violation in order to hold that defendant liable for an award of damages under §

1983. See Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006). In Tangreti v. Bachmann, 983 F.3d

609 (2d Cir. 2020), the Second Circuit concluded that “there is no special rule for supervisory

liability. Instead, a plaintiff must plead and prove ‘that each Government-official defendant,

through the official's own individual actions, has violated the Constitution.’” Id. at 618 (quoting

Iqbal, 556 U.S. at 676). Thus, “[t]he violation must be established against the supervisory

official directly.” Id. White has not alleged any facts describing any personal involvement by

Commissioner Cook in the alleged Eighth Amendment violation or any other constitutional

violation. Thus, all claims against former Commissioner Cook are dismissed.

                                             ORDERS

   The Court enters the following orders:

       (1) The case shall proceed on White’s Eighth Amendment claims against Warden

Butricks, Lieutenant DeCardo, and Counselor Supervisor Faraci.


                                                  7
          Case 3:21-cv-00189-KAD Document 10 Filed 04/09/21 Page 8 of 9




       All other claims are DISMISSED without prejudice. Within 30 days of this order, White

may file an amended complaint if he can allege facts to correct the deficiencies identified in this

order. White is advised that any amended complaint will completely replace the prior complaint

in the action, and that no portion of any prior complaint shall be incorporated into his amended

complaint by reference.

       (2) The clerk shall verify the current work addresses for Warden Butricks, Lieutenant

DeCardo, and Counselor Supervisor Faraci with the DOC Office of Legal Affairs, mail a waiver

of service of process request packet containing the complaint to them at their confirmed

addresses within by April 30, 2021, and report on the status of the waiver request on the thirty-

fifth (35th) day after mailing. If any defendant fails to return the waiver request, the clerk shall

make arrangements for in-person individual capacity service by the U.S. Marshals Service on

that defendant, and that defendant shall be required to pay the costs of such service in accordance

with Federal Rule of Civil Procedure 4(d).

        (3) The clerk shall send a courtesy copy of the complaint and this Order to the DOC

Office of Legal Affairs and the Office of the Attorney General.

       (4) The defendants shall file their response to the complaint, either an answer or motion

to dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of service of

summons forms are mailed to them. If the defendants choose to file an answer, they shall admit

or deny the allegations and respond to the cognizable claims recited above. The defendants may

also include any and all additional defenses permitted by the Federal Rules.

       (5) Discovery, according to Federal Rules of Civil Procedure 26-37, shall be completed

by October 9, 2021. Discovery requests need not be filed with the Court.


                                                  8
          Case 3:21-cv-00189-KAD Document 10 Filed 04/09/21 Page 9 of 9




         (6) The parties must comply with the District of Connecticut “Standing Order Re: Initial

Discovery Disclosures,” which will be sent to both parties by the Court. The Order can also be

found at http://ctd.uscourts.gov/administrative-standing-orders.

        (7) All motions for summary judgment shall be filed by November 9, 2021.

        (8) According to Local Civil Rule 7(a), a nonmoving party must respond to a dispositive

motion within twenty-one (21) days of the date the motion was filed. If no response is filed, or

the response is not timely, the dispositive motion can be granted absent objection.

        (9) If the plaintiff changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to do so can result in the

dismissal of the case. The plaintiff must give notice of a new address even if he is incarcerated.

He should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not enough to just

put the new address on a letter without indicating that it is a new address. If the plaintiff has

more than one pending case, he should indicate all of the case numbers in the notification of

change of address. He should also notify the defendants or defense counsel of his new address.

        (10) The plaintiff shall utilize the Prisoner Efiling Program when filing documents with

the court. The plaintiff is advised that the Program may be used only to file documents with the

court. Local court rules provide that discovery requests are not filed with the court. D. Conn. L.

Civ. R. 5(f). Therefore, discovery requests must be served on defendants’ counsel by regular

mail.

        SO ORDERED this 9th day of April 2021 at Bridgeport, Connecticut.

                                               ____/s/__________________
                                               Kari A. Dooley
                                               United States District Judge


                                                  9
